Citation Nr: 0618214	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  95-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for epilepsy, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
chronic otitis media, currently evaluated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 until April 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision from 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
increased evaluations for epilepsy and otitis media.  In 
April 2006, the undersigned Veterans Law Judge conducted a 
hearing regarding the issues on appeal.


FINDINGS OF FACT

1.  A preponderance of the evidence is for a finding that the 
veteran has experienced at least 1 major seizure per month 
over the last several years.

2.  Otitis media is not manifested by suppuration or aural 
polyps. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for the service connected epilepsy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.121, 4.124a, Diagnostic Code (DC) 8910 (2005). 

2.  The criteria for the assignment of a compensable rating 
for the service connected otitis media have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6200 (criteria in effect prior to 
and after June 10, 1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2005).  
Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These  
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994). 

A.  Epilepsy 

During the April 2006 hearing, the veteran reported having 
one to two major seizures per month and approximately two to 
three petit mal seizures per month.  The veteran reported 
taking Dilantin for his seizures.  He also stated that he 
suffered from headaches and that his seizures were brought on 
by lack of sleep or becoming upset.

A 60 percent rating is warranted under this code when there 
is an average of at least one major seizure in four months 
during the preceding year, or nine to ten minor seizures 
weekly.  An 80 percent rating is warranted when there is an 
average of at least one major seizure during the preceding 
three months during the preceding year, or more than ten 
minor seizures weekly.  A 100 percent rating is assigned when 
there is an average of at least one major seizure per month 
over the last year.  38 C.F.R. § 4.124a, DC 8910 (2005).  
A major seizure is characterized by generalized tonic-clonic 
convulsions with unconsciousness.  A minor seizure consists 
of a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or  
nodding of the head, or sudden jerking movements of the arms, 
trunk, or head, or sudden loss of postural control.  In the 
presence of major and minor seizures, the rating will be 
based on the predominant type of seizure.  38 C.F.R. § 
4.124a, DC 8910 n.2 (2005).  As to frequency, competent, 
consistent lay testimony emphasizing convulsive and immediate 
post-convulsive characteristics may be accepted.  38 C.F.R. § 
4.121 (2005). 

During the June 2005 VA exam, the veteran was unable to 
report on the frequency of the seizures.  The veteran did 
state that about six months prior to the exam he remembered 
awakening on the floor, having been incontinent of urine and 
feces, and feeling stiff and sore.  The examiner noted that 
the event described was "likely a generalized event."  A 
March 2005 VA outpatient clinic report noted that the 
veteran's last seizure was more than six months ago, and the 
veteran reported in September 2004 that his last seizure was 
more than one year ago.

However, the medical evidence of record from 1994 through 
2002 reflects a higher frequency of seizures.  In a September 
1992 VA exam, the veteran reported having grand mal seizures 
approximately three to five times per month.  The examiner 
stated that based on the veteran's statements that he 
probably did have a generalized tonic-clonic seizure 
disorder.  Also of record was a calendar dated September 1994 
that noted four petit mal and two grand mal seizures.  In 
July 1996, the veteran was noted as having had two grand mal 
seizures per month and multiple partial complex seizures per 
month.  During the July 1996 exam, the veteran stated that 
during his grand mal seizures he looses consciousness, has 
bilateral convulsions, and looses bladder and bowel control.

In the September 1999 VA exam, the veteran reported having 
one generalized tonoclonic seizure per month with associated 
bowel incontinence and ten complex partial seizures per 
month.  In a July 2000 VA clinic note, the examiner stated 
that the veteran was not taking his medication and noted 
generalized tonic-clonic seizures four to five times per 
month which the examiner stated was worse than the usual two 
to three times per month.  Partial seizures five to ten times 
per month were also noted.      

During the August 2002 VA exam, the veteran stated he thought 
he was having about seven generalized seizures per month.  He 
also reported frequent complex partial seizures which he 
described as happening daily, but a family member felt they 
occurred three to four times per week.  The veteran has a 
noted history of failure to comply with his medication 
requirements.  In September 2001, a VA examiner noted the 
veteran's noncompliance with his medications and told him 
that nothing could be done to control the frequency of his 
seizures unless he took his medication.  This was reiterated 
by the August 2002 VA examiner.      

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282  (1991).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005). 

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board finds than the veteran's disability more 
closely resembles the criteria for the 100 percent 
evaluation.  In reaching the foregoing conclusion, the Board 
considered the veteran's whole-recorded history during the 
appeal period.  Although in 2004 and 2005 the veteran's 
frequency of seizures seemed to decrease, the frequency of 
seizures between 1994 through 2002 had consistently been more 
than one generalized seizure per month.  Additionally, the 
July 2000 VA clinic note reiterated that the veteran's 
generalized tonic-clonic seizures were occurring four to five 
times per month.  Accordingly, a 100 percent rating is 
warranted for epilepsy under Diagnostic Code 8910.  



B.  Otitis Media

The veteran is seeking an increased evaluation for his 
service connected otitis media, which is currently rated as 
noncompensable under the criteria of 38 C.F.R. § 4.87, DC 
6200.  During the April 2006 hearing, the veteran complained 
of having ear infections in his right ear at least one to two 
times per year for which he takes antibiotics.  He also 
stated that he suffers from hearing loss and has drainage 
from his ears.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  VA's General Counsel 
has held that, the Board should first determine whether the 
revised version of the law or regulation is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of the change.  VAOPGCPREC 3-2000 (2000), published at 
65 Fed. Reg. 33,422 (April 10, 2000).
   
The criteria of DC 6200 that were in effect prior to June 10, 
1999, provide that a 10 percent evaluation will be assigned 
for chronic, suppurative otitis media during the continuance 
of the suppurative process.  This is to be combined with 
ratings for loss of hearing.  A 10 percent rating is the 
maximum evaluation assignable under this diagnostic code.  38 
C.F.R. § 4.87, DC 6200 (criteria in effect prior to June 10, 
1999).
   
The new criteria under DC 6200, in effect beginning June 10, 
1999, provide that chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), will be 
evaluated as 10 percent disabling during suppuration or with 
aural polyps.  Hearing impairment and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull will be rated separately.  38 C.F.R. § 4.87, DC 6200 
(criteria in effect beginning June 10, 1999). 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).  

In January 1994, the veteran complained of drainage from his 
left ear, but upon examination, the examiner found that the 
left ear was completely compacted with cerumen.  Other than 
the cerumen, the examiner stated that the ears contained no 
fluid or infection.

During the August 2002 VA exam, the veteran complained of 
earaches.  The examiner stated that the tympanic membranes 
were intact, and there was no laryngeal sclerosis, 
cholesteatoma, pus, polyps, or purulence.  The examiner 
stated no residuals from the otitis were present.  The 
examiner did note the presence of tinnitus and hearing loss 
but added that they were not related to the otitis. 

In June 2005, the veteran underwent another VA examination.  
During the exam, the veteran noted his history of ear pain 
and also stated that he had not suffered from infections, 
purulence, itching, or drainage of the ear.  The examiner 
concluded that the veteran did not have any residuals from 
his previous episode of otitis media.  There was no residual 
perforation of the eardrum or drainage.  In an audiological 
exam, also conducted in June 2005, another VA examiner noted 
the presence of hearing loss and tinnitus and noted that they 
had the same etiology.  However, the examiner concluded that 
neither the hearing loss nor the tinnitus was caused by the 
otitis media.    

The veteran filed for an increased evaluation in July 1993.  
Therefore, an analysis under both the old and new criteria is 
warranted.  Symptomatology indicative of a compensable rating 
under either the new or old rating criteria of DC 6200 has 
not been shown.  The medical records, including several VA 
examinations, fail to show that the veteran's service 
connected otitis media is currently manifested by a 
suppurative process or by any suppuration with aural polyps.  
Therefore, the Board finds that the evidence does not show 
documentation of suppurative process, and without documented 
evidence of suppuration, a compensable rating is not 
warranted pursuant to the old criteria.  Likewise, the Board 
finds that a compensable rating is not warranted under the 
amended criteria because there is no evidence documenting 
either suppuration or aural polyps since June 10, 1999. 

In order to afford the veteran the highest possible 
disability rating, the Board has evaluated his disorder under 
all potentially applicable diagnostic codes.  However, while 
Diagnostic Code 6200 provides for a separate rating for 
hearing loss and tinnitus, and the veteran has demonstrated 
sensorineural hearing loss and tinnitus on examination, the 
June 2005 and August 2002 VA examiners opined that the 
veteran's hearing loss and tinnitus were not at least as 
likely as not related to his service connected otitis media.  
There is no medical evidence showing otherwise.  Therefore, 
the Board finds that an additional disability rating based on 
hearing loss and tinnitus is not warranted. 

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting a 
compensable evaluation for the veteran's otitis media.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the veteran's claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  In  accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Proper notice must also ask the claimant to provide 
any evidence in his possession that pertains to the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  

The veteran's appeal originates from a February 1994 rating 
decision.  The Board acknowledges that the section 5103 
notice was not sent to the veteran until March 2004.  The 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.    

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Mar. 2004).  Additionally, the Supplemental 
Statement of the Case (SSOC), issued by the RO in July 2005, 
contained the text of 38 C.F.R. § 3.159 (2005).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed February 1994 rating decision clearly 
indicates that the veteran had been assigned specific 
disability evaluations for his service connected disorder  
and that effective dates for those evaluations had also been 
established.  Therefore, the Board finds no lapse in 
compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  In this case, the veteran's service 
medical records and VA treatment records have been associated 
with the claim's file.  Moreover, the veteran was afforded 
multiple VA examinations in connection with his claim.  There 
is no indication of any additional evidence that has not been 
made part of the record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 


ORDER

A 100 percent rating for epilepsy is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to an increased (compensable) rating for chronic 
otitis media, currently evaluated as zero percent, is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


